 USDC IN/ND case 3:21-cv-00063-JD-MGG document 1 filed 01/25/21 page 1 of 5


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


JESSICA WALTON,                                 )
                                                )
                       Plaintiff,               )
                                                )
       vs.                                      )     CAUSE NO. 3:21-cv-63
                                                )
HOTEL MANAGEMENT SERVICES,                      )
INC.,                                           )
                                                )
                       Defendant.               )


                                COMPLAINT FOR DAMAGES

       Plaintiff, Jessica Walton, for her Complaint against Defendant, Hotel Management

Services, Inc. (“HMS”), states the following:

                                            I. Parties

       1.      Plaintiff is a resident of South Bend, Indiana.

       2.      Defendant, HMS, is a business that does business in South Bend, Indiana.

                                       II. Jurisdiction and Venue

       3.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce her rights pursuant to the Title VII and Section 1981.

       4.      Venue in the Northern District of Indiana, South Bend Division, is appropriate by

virtue Defendant doing business in this District.


                                    III. Factual Allegations

       5.      Plaintiff was working for Suburban Extended Stay South Bend in 2019.




                                            Page 1 of 5
 USDC IN/ND case 3:21-cv-00063-JD-MGG document 1 filed 01/25/21 page 2 of 5


         6.     Plaintiff was working for Suburban Extended Stay South Bend as a Front Desk

Clerk.

         7.     On June 28, 2019, the hotel was acquired by Defendant.

         8.     Plaintiff is African-American.

         9.     After Defendant purchased the hotel, the regional manager, Bob Witkiewicz, began

speaking to the white employees such as Ms. Wilkins, Ms. Knox and Ms. Cozzi about their future

with Defendant.

         10.    Mr. Witkiewicz did not speak to the Afircan-American employees like Mr. Frost,

Shawnisha, C.C. and Plaintiff about their future with Defendant.

         11.    Mr. Witkiewicz would praise the work of a white employee, but when Ms. Burnley,

Plaintiff’s supervisor, would inform Mr. Witkiewicz that the work was done by an African-

American employee, Mr. Witkiewicz would dismiss it.

         12.    Plaintiff was terminated on July 31, 2019 by HMS.

         13.    Plaintiff was discriminated against by Defendant due to her race during her time as

a front desk clerk.

         14.    Plaintiff was terminated by Defendant due to her race.

         15.    Defendant has violated Title VII by permitting Plaintiff to be discriminated against

due to her race.

         16.    Defendant has violated Title VII by terminating Plaintiff’s employment due to race.

         17.    Defendant has violated Title VII by subjecting Plaintiff to disparate treatment.

         18.    On May 22, 2020, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging discrimination in violation of Title VII

due to Plaintiff’s race.




                                            Page 2 of 5
 USDC IN/ND case 3:21-cv-00063-JD-MGG document 1 filed 01/25/21 page 3 of 5


        19     On October 26, 2020, the EEOC issued a Notice of Right to Sue to Plaintiff.

                                             Count I
                                      Violations of Title VII

        20.    Plaintiff incorporates paragraphs 1 through 19 by reference herein.

        21.    Plaintiff was discriminated against by Defendant in violation of Title VII due to her

race.

        22.    Defendant wrongfully terminated Plaintiff in violation of Title VII due to her race.

        23.    Defendant subjected Plaintiff to disparate treatment in violation of Title VII due to

her race.

        24.    Plaintiff has been damaged by Defendant’s conduct.

        WHEREFORE, Plaintiff prays that the Court:

        A.     Enter an order awarding all actual damages of Plaintiff including back and front

pay with interest as permitted by Title VII.

        B.     Grant any and all equitable relief available to Plaintiff.

        C.     Enter an order awarding Plaintiff compensatory and punitive damages.

        D.     Enter an order awarding Plaintiff all reasonable attorney fees and expenses

incurred.

        E.     Enter an award for such other relief as may be just and appropriate.

                                                        Respectfully Submitted,

                                                        WELDY LAW

                                                        /s/Ronald E. Weldy
                                                        Ronald E. Weldy, #22571-49




                                               Page 3 of 5
 USDC IN/ND case 3:21-cv-00063-JD-MGG document 1 filed 01/25/21 page 4 of 5


                                             Count II
                                    Violations of Section 1981

        25.    Plaintiff incorporates paragraphs 1 through 24 by reference herein.

        26.    Plaintiff was discriminated against by Defendant in violation of Section 1981 due

to her race.

        27.    Defendant wrongfully terminated Plaintiff in violation of Section 1981 due to her

race.

        28.    Defendant subjected Plaintiff to disparate treatment in violation of Section 1981

due to her race.

        29.    Plaintiff has been damaged by Defendant’s conduct.

        WHEREFORE, Plaintiff prays that the Court:

        A.     Enter an order awarding all actual damages of Plaintiff including back and front

pay with interest as permitted by Section 1981.

        B.     Grant any and all equitable relief available to Plaintiff.

        C.     Enter an order awarding Plaintiff compensatory and punitive damages.

        D.     Enter an order awarding Plaintiff all reasonable attorney fees and expenses

incurred.

        E.     Enter an award for such other relief as may be just and appropriate.

                                                      Respectfully Submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49




                                            Page 4 of 5
 USDC IN/ND case 3:21-cv-00063-JD-MGG document 1 filed 01/25/21 page 5 of 5


                                    IV.     Jury Demand

      30.    Plaintiff incorporates paragraphs 1 through 29 by reference herein.

      31.    Plaintiff demands a trial by jury.


                                                   Respectfully submitted,

                                                   WELDY LAW

                                                   /s/Ronald E. Weldy
                                                   Ronald E. Weldy, #22571-49
                                                   Counsel for Plaintiff,
                                                   Jessica Walton


Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
E-mail: rweldy@weldylegal.com




                                          Page 5 of 5
